t c memo united_states tax_court frank w george petitioner’ v commissioner of internal revenue respondent docket no filed date frank w george pro_se richard a rappazzo for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner's federal income taxes of dollar_figure for and dollar_figure ' this case was previously consolidated with arivada health enters trust v commissioner docket no on the day of trial arivada health enterprises trust filed a petition in bankruptcy as a result we stayed all proceedings in arivada health enters trust and severed the cases - for and accuracy-related_penalties under sec_6662 a for negligence of dollar_figure for and dollar_figure for in petitioner transferred his residence and medical practice to the arivada health enterprises trust arivada respondent determined that arivada is a sham and lacks economic_substance on date petitioner filed a petition in the u s bankruptcy court for the district of arizona on date respondent filed a motion to lift the automatic_stay of tax_court proceedings under u s c sec_362 on date the bankruptcy court lifted the stay the issues for decision are whether we have jurisdiction to decide this case after the bankruptcy court lifted the stay on proceedings in the tax_court we hold that we do whether income received by the trust in the amount of dollar_figure in and dollar_figure in is included in petitioner's income we hold that it is whether petitioner is subject_to self-employment_tax on income in the amount of dollar_figure in and dollar_figure in which he diverted to arivada we hold that he is respondent determined that petitioner failed to report in income dollar_figure for but now concedes that petitioner reported dollar_figure of this income for - - whether petitioner is liable for penalties for negligence under sec_6662 for and we hold that he is unless otherwise indicated section references are to the internal_revenue_code in effect during the years in issue rule references are to the tax_court rules_of_practice and procedure i findings_of_fact a petitioner petitioner and ms jones--george petitioner lived in arizona when he filed his petition petitioner and jaye jones-george jones--george were married from date to date in they owned and lived in a residence in scottsdale arizona the scottsdale residence petitioner was not married at the time of trial during petitioner had a personal bank account at the bank of america petitioner's medical practice petitioner has a bachelor of science degree in zoology from the university of michigan and a doctor of osteopathy d o degree from the chicago college of osteopathic medicine he completed a residency in biomechanics at michigan state university at the time of trial petitioner had been an osteopathic physician for years and a homeopathic physician for years q4e- he is licensed as an osteopathic physician by the states of arizona and ohio he is also licensed as a homeopathic physician by the state of arizona during the years at issue petitioner operated a medical practice at his scottsdale residence and at other locations petitioner's post office box during the years at issue petitioner had a post office box the address of which was e pinnacle peak road scottsdale arizona the pinnacle peak address petitioner had a key and access to the post office box at all times in and petitioner used the pinnacle peak address on his tax_return and on checks from his checking account b stepping stone land trust on date petitioner and jimmy c chisum chisum formed the stepping stone land trust stepping stone the trust agreement stated that petitioner was to transfer the scottsdale residence to stepping stone he and jones--george were named as the beneficiaries of the trust however jones--george did not participate in the trust and deeded her interest in the trust to petitioner sometime before date our use of the words trust trust agreement trustee transferor and form in our findings_of_fact does not necessarily indicate that we believe the transactions at issue have substance - - on date jones--george deeded to petitioner her one-half community_property interest in the scottsdale residence on date petitioner deeded the scottsdale residence to stepping stone petitioner received capital units in trust property for the residence petitioner lived in the scottsdale residence with jones- george until she moved out late in petitioner lived in the scottsdale residence until it was sold after the years in issue he paid the monthly mortgage on the residence both before and after he transferred the residence to stepping stone he did not pay rent to or have a lease or rental agreement with stepping stone for_the_use_of the residence he did not use the scottsdale residence differently after he transferred it to stepping stone cc arivada health enterprises trust formation of arivada petitioner and chisum met several times in and chisum gave petitioner information about forming and using trusts arivada was formed on date chisum signed documents naming him trustee of arivada beginning in chisum was not an osteopathic or homeopathic physician petitioner did not consult an accountant or attorney to discuss the validity of the trust before he entered into the trust agreement jones--george did not participate in the trust -- - because she was concerned about its tax implications she did not trust chisum and she believed that chisum would have control_over their assets if she and petitioner transferred their assets to arivada on date petitioner assigned his interest in stepping stone to arivada petitioner’s use of the scottsdale residence did not change after he transferred his interest in stepping stone to arivada operation of arivada before arivada was formed petitioner operated a medical practice at his scottsdale residence after arivada was formed petitioner continued to operate his medical practice there just as he had done before arivada was formed there was no written employment contract between petitioner and arivada chisum did not make operational decisions for arivada in and he did not schedule patients and made no decisions about petitioner's medical treatment of patients arivada paid petitioner dollar_figure in and dollar_figure in chisum opened a checking account for arivada at first interstate bank of arizona now known as wells fargo bank on date the arivada checking account or arivada account arivada used the pinnacle peak address on its checks petitioner kept the checkbook for the arivada account in his briefcase petitioner and chisum each had a stamp bearing - j- chisum’s signature chisum had signature_authority over the arivada account but petitioner had chisum’s permission to use the signature stamp on checks petitioner wrote on the account petitioner wrote all of the checks from the arivada account during and he and occasionally chisum signed them with a stamp bearing chisum's signature petitioner paid personal expenses such as his mortgage home repairs homeowners security fees auto registration auto insurance auto service tires a magazine subscription and utility bills from the arivada account petitioner did not pay rent to arivada to live in the scottsdale residence he had no lease or rental agreement with arivada to use the residence before arivada was formed petitioner paid for water and sewage expenses of the scottsdale residence from his checking account after arivada was formed petitioner paid for the water and sewage expenses of the scottsdale residence from the arivada account after arivada was formed petitioner told the clinics for which he provided services’ and other payers to pay arivada rather than petitioner chisum and petitioner testified that in chisum contacted two of the clinics for which petitioner provided services purportedly to establish contracts between arivada and them the payers testified however that petitioner told them to pay arivada we find the payers’ testimony credible arivada’s tax returns arivada filed form sec_1041 u s fiduciary income_tax return for and arivada's and tax returns report that arivada was a simple_trust arivada used the pinnacle peak address on its and trust returns arivada reported petitioner’s medical income and expenses on its and returns arivada attached a schedule_k-1 to its trust return in it arivada reported that it had distributed dollar_figure all of its distributable_net_income to a beneficiary named fast point arivada attached two schedules k-1 to its trust tax_return arivada reported that it had distributed dollar_figure percent of its distributable_net_income to east point and dollar_figure percent of its distributable_net_income to an entity called sa finance arivada provided no employee identification_number on the schedules k-1 for hast point or s a finance instructions for form_1041 schedule_k-1 state payers of income are required under sec_6109 to request and provide a proper identifying number for each recipient of income enter the beneficiary’s number on the respective schedule_k-1 when you file form_1041 arivada filed a petition in bankruptcy on the day the trial in this case was set to begin the form_1041 for was called u s income_tax return for estates and trusts --- - d petitioner's medical employers in and clinic physicians group p c during petitioner was a doctor on the staff of clinic physicians group p c cpg peggy mcgarey mcgarey was the office manager for cpg she prepared and signed payroll checks for cpg during the first part of cpg paid petitioner for his services with checks payable to frank w george mcgarey gave the checks to petitioner by putting them in his desk drawer at cpg petitioner endorsed most of the checks and deposited them in his bank account at the bank of arizona in the middle of petitioner told mcgarey to make all of petitioner's checks payable to arivada mcgarey did so the checks were paid to arivada to compensate petitioner for the services he rendered for cpg petitioner's services for cpg did not change after cpg began making his checks payable to arivada mcgarey gave the checks to petitioner by putting them in his desk drawer at cpg petitioner endorsed most of the cpg checks made payable to arivada and deposited them in arivada's checking account accutrace laboratories inc during and petitioner was a clinical consultant for accutrace laboratories inc accutrace kenneth p eck eck owns accutrace -- - on date petitioner and eck entered into an agreement under which accutrace would pay petitioner dollar_figure per month for petitioner's clinical consulting services early in accutrace paid petitioner each month for his services by mailing checks payable to petitioner at the pinnacle peak address petitioner endorsed and deposited them in his bank account at the bank of arizona in the middle of petitioner told eck to make the checks payable to arivada and to make any contractual arrangements through arivada from date to date accutrace paid petitioner for his services by mailing checks payable to arivada at the pinnacle peak address petitioner endorsed the arivada checks by writing or stamping for deposit only arivada health enterprises petitioner then deposited them in arivada's checking account there were no changes in how eck or accutrace did business with petitioner after arivada was formed after eck began making accutrace’s checks payable to arivada neither petitioner nor anyone acting for him or arivada entered into a new agreement with accutrace or eck the original agreement between petitioner and accutrace was never changed dsd international dolores bidenier hidenier is the president and owner of dsd international dsd a vitamins and supplements wholesaler during and petitioner did business with and was paid_by dsd beginning in date dsd paid petitioner based on the number of patients he referred to dsd dsd made checks payable to petitioner and he endorsed them and deposited them in his bank account at the bank of arizona in the middle of petitioner called ehidenier and told her to make his checks payable to arivada from date to date dsd paid petitioner for referring patients to dsd with checks payable to arivada petitioner endorsed the dsd checks made payable to arivada and deposited them in arivada's account the cave creek clinic petitioner opened a clinic in cave creek arizona during the years in issue elaine jones jones worked for petitioner at the clinic arivada occasionally received mail at the cave creek clinic jones opened it and put it on petitioner's desk petitioner ran the cave creek clinic and was there every day chisum did not run the clinic and was there only occasionally doctors on call inc petitioner performed medical services for and was paid_by doctors on call inc doctors on call in las vegas nevada during the years at issue dr tom lodi lodi was petitioner's supervisor at doctors on call petitioner told lodi to make his checks payable to arivada eb petitioner's income_tax returns petitioner and jones-george filed joint income_tax returns for and they attached a schedule c for petitioner's medical practice to their and returns on it petitioner reported that his business address was located at the scottsdale residence petitioner reported that his medical income was self-employment_income and paid self-employment_tax with his and returns petitioner filed his income_tax return form_1040 on date petitioner and jones-george filed separately for because she believed that arivada was not a valid trust petitioner attached a schedule c for his medical practice to his return on it he reported that he had dollar_figure of gross_income consisting of dollar_figure from accutrace dollar_figure from clinic physicians group p c dollar_figure from doctors on call inc and sbig_number from arivada petitioner filed his income_tax return on date he attached a schedule c for his medical practice on it petitioner reported that he had dollar_figure of gross_income consisting of the following dollar_figure from cigna healthcare benefits inc and dollar_figure from arivada f notice_of_deficiency on date respondent issued a notice_of_deficiency to petitioner for and respondent determined that - - arivada was a sham and that it lacked economic_substance and therefore that the amounts paid to arivada of dollar_figure for and dollar_figure for are taxable_income to petitioner ii opinion a procedural issue sec_1 whether petitioner was denied an opportunity to conduct discovery petitioner contends that he did not have enough time to conduct discovery because the case was being considered by the irs appeals_office until days before the session for which the case was set for trial we disagree the fact that petitioner’s case was being considered by appeals did not limit his ability to seek discovery rule a whether we have jurisdiction after the bankruptcy court lifted the automatic_stay on the first day of the session of this court at which this case was calendared for trial petitioner filed a petition for relief under chapter of the bankruptcy code with the united_states bankruptcy court for the district of arizona once a taxpayer files a petition in bankruptcy the automatic_stay of u s c sec_362 bars the commencement or continuation of proceedings against the debtor in the tax_court the bankruptcy court may lift the automatic_stay of u s c sec_362 see u s c sec_362 e and f the next day respondent filed a motion to lift the automatic_stay one day later the bankruptcy court lifted the automatic_stay petitioner contends that we lack jurisdiction over this case because the lifting of the stay by the bankruptcy court was void petitioner contends that respondent lacked standing to seek the lifting of the automatic_stay and that he had insufficient service of respondent's motion in the bankruptcy court to lift the stay we disregard petitioner’s arguments because petitioner may not collaterally attack the bankruptcy court’s proceeding in this court see 62_tc_359 41_tc_577 petitioner's claim that we lacked jurisdiction to hold the trial lacks merit see 860_f2d_1521 9th cir the tax_court may resume proceedings after the bankruptcy court orders the lifting of the automatic_stay b whether arivada is a_trust for federal tax purpose sec_1 whether respondent bears the burden_of_proof petitioner contends that respondent bears the burden_of_proof because respondent’s determination was a naked assessment petitioner cites 428_us_433 932_f2d_1128 5th cir and 596_f2d_358 9th cir petitioner's reliance on these cases is misplaced the courts in those cases held that the -- - commissioner determined that the taxpayer had unreported income without substantive evidence linking the taxpayer to the income see united_states v janis supra pincite portillo v commissioner supra pincite4 weimerskirch v commissioner supra pincite here there is evidence clearly linking petitioner to the income he diverted to arivada thus the notice_of_deficiency is presumed to be correct and the burden is on petitioner to rebut this presumption see rule a 290_us_111 whether arivada was a sham and lacked economic_substance respondent contends that arivada should not be recognized for federal_income_tax purposes because it is a sham and lacked economic_substance petitioner contends that arivada is not a sham a_trust which lacks economic_substance and has no purpose other than tax_avoidance is not recognized for federal tax purposes see 775_f2d_1092 9th cir 731_f2d_1417 9th cir affg 79_tc_714 73_tc_1235 45_tc_360 affd per curiam 381_f2d_22 5th cir petitioner presented no credible_evidence that arivada had economic_substance or was formed for any reason other than tax_avoidance -- - the courts generally will not recognize a_trust for federal tax purposes if the grantor keeps substantially unfettered powers of disposition or beneficial_enjoyment of trust property see 117_f3d_1053 8th cir 992_f2d_789 8th cir affg per curiam tcmemo_1991_508 761_f2d_1056 5th cir 686_f2d_490 7th cir affg tcmemo_1980_568 621_f2d_1318 8th cir affg tcmemo_1979_164 petitioner dealt with the alleged trust property as if it were his own he continued to live in the scottsdale residence he did not change how he conducted his medical practice he controlled arivada’s checking account kept the checkbook and wrote the checks on the account there is no evidence that chisum wrote or signed any checks on the account petitioner contends that chisum controlled arivada and managed the financial aspects of petitioner’s medical practice during the years in issue we disagree petitioner’s and chisum’s testimony was evasive and vague we need not accept self-serving testimony if we find it to be unworthy of belief 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 petitioner offered no documentary_evidence showing that chisum provided services to arivada chisum did not schedule patients or decide how to treat them petitioner and chisum testified that chisum changed the philosophy of petitioner’s medical practice but neither identified any specific changes or decisions that chisum made petitioner and chisum testified that chisum met with yuma urgent care and doctors on call on behalf of arivada however petitioner offered into evidence no contracts that arivada had with yuma urgent care or doctors on call and no representative of either entity testified at trial petitioner contends that he used arivada checks only to pay arivada's expenses that he did not use the stamp on checks for personal expenses and that his use of chisum’s stamp and possession of arivada's checkbook does not mean he controlled the income we disagree petitioner paid personal expenses such as his mortgage home repairs homeowners security fees auto registration auto insurance auto service tires a magazine subscription and utility bills from the arivada account petitioner contends that arivada had economic_substance because he purportedly gave legal_title to the scottsdale residence and petitioner’s medical practice to arivada and chisum as its trustee we disagree the fact that petitioner put the title to the scottsdale residence in arivada’s name does not imbue arivada with economic_substance particularly when petitioner treated the residence as his own also we are not -- - convinced that arivada or chisum had legal_title to petitioner's business petitioner contends that east point and s a finance are beneficiaries of arivada and that an economic_interest passed to them from arivada the record does not support his contention petitioner did not offer any credible_evidence showing that east point had a beneficial or economic_interest in arivada in or that bast point's alleged beneficial_interest in arivada changed from percent in to percent in that sa finance had a beneficial_interest in arivada in that east point and s a finance had employer identification numbers or that arivada distributed to hast point or s a finance any money or property as a result of this beneficial_interest jones--george believed that chisum could control those assets if she and petitioner transferred them to arivada however the fact that she believed the trust would have substance does not mean that it did whether arizona law determines whether arivada is a sham for federal tax purposes petitioner contends that under sec_643 sec_651 and sec_652 of the internal_revenue_code arizona law controls whether arivada is a sham for federal tax purposes petitioner contends that under arizona law the person claiming that the trust or other entity is not valid bears the burden_of_proof we disagree that arizona law controls here we need not recognize an entity for federal tax purposes even if it is valid under state law see 293_us_465 neely v united_states f 2d pincite 731_f2d_1417 9th cir affg 79_tc_714 petitioner's other contentions petitioner contends that he is not liable for tax on amounts paid to arivada unless respondent proves that arivada is the transferee of petitioner under sec_6901 petitioner also contends that we may consider whether under the federal debt collection act fdca u s c sections and the federal fraudulent transfers act ffta u s c sections arivada is a transferee of petitioner we disagree these authorities are irrelevant to the issues before us petitioner contends that chisum had the only copy of the arivada trust instrument and that petitioner was prejudiced by the court's severing of petitioner's case from arivada's on the morning of trial and the day that arivada filed a petition in bankruptcy petitioner contends that he could not have compelled chisum to produce the trust instrument absent a subpoena and that he had insufficient time to do so after the court severed the two cases petitioner’s contention assumes that chisum would not cooperate voluntarily with him petitioner did not make that showing on the contrary it appears from the record that they were cooperating fully - - petitioner argues that his and chisum’s testimony establishes that the trust exists since they both testified that it exists our conclusion is not altered by that testimony because petitioner’s operation of arivada shows that it was a sham petitioner contends that respondent improperly determined that both arivada and petitioner had a deficiency based on the same income we disagree the commissioner may determine as protective positions that the same income was received by different taxpayers see 302_f2d_700 9th cir affg 34_tc_365 66_tc_101 conclusion we do not recognize arivada as a_trust for federal_income_tax purposes the only purpose for the transfer of property to the trust was tax_avoidance the money paid to it is taxable_income to petitioner see rule a petitioner testified that he established arivada to benefit his disabled child to protect assets and to limit his malpractice liability petitioner did not argue on brief that he had nontax reasons for establishing the trust we treat this as petitioner’s abandonment of this contention see 96_tc_226 92_tc_376 affd 920_f2d_1196 5th cir petitioner’s testimony about the alleged bona fides of arivada was not credible in any event c self-employment_income respondent determined that petitioner is liable for self- employment_tax on the income petitioner diverted to arivada in and sec_1401 imposes a tax on an individual's self-employment_income self-employment_income is the net_earnings derived by an individual from any trade_or_business carried on by that person see sec_1402 and b petitioner contends that he had no self-employment_income because arivada is a_trust for federal tax purposes we disagree petitioner earned_income by providing services to patients petitioner treated the income from his practice as self-employment_income on his and returns he did not substantially change how he conducted his practice after arivada was formed the payments that he diverted to arivada are subject_to self-employment_tax see sec_1402 thus petitioner is liable for self-employment_tax on income he diverted to arivada dollar_figure in 1993’ and dollar_figure in ’ as a result of respondent’s concession that petitioner had less income for than determined petitioner’s self- employment_tax liability for will be less than determined in the notice_of_deficiency -- - d whether petitioner is liable for accuracy--related penalties for and respondent determined that petitioner is liable for accuracy-related_penalties for negligence under sec_6662 a for and taxpayers are liable for a penalty under sec_6662 equal to percent of the part of the underpayment which is attributable to negligence see sec_6662 for purposes of sec_6662 negligence is a failure to make a reasonable attempt to comply with the internal_revenue_code see sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any part of an underpayment if the taxpayer shows that there was reasonable_cause for that part of the underpayment and that the taxpayer acted in good_faith based on the facts and circumstances see sec_6664 a taxpayer may establish that he or she had reasonable_cause and was not negligent under sec_6662 by proving that he or she reasonably relied in good_faith on the advice of a competent independent expert or tax professional possessed of all the information see 469_us_241 414_f2d_749 4th cir affg tcmemo_1968_98 kwing v commissioner 91_tc_396 affd without published opinion 940_f2d_1534 9th cir petitioner contends that he is not liable under sec_6662 a because he relied on chisum we disagree chisum claims - - that he is a consultant on establishing and operating trusts chisum is neither an attorney nor an accountant there is no evidence that petitioner investigated chisum’s gualifications a taxpayer must make reasonable inguiry as to the legality of a tax plan including obtaining independent legal advice when it is common knowledge that the plan is questionable see neely v united_states f 2d pincite 696_f2d_1232 9th cir affg tcmemo_1981_675 taxpayers who established family_trust that was lacking in economic_substance were negligent in putting their faith in flagrant tax_avoidance scheme repeatedly rejected by the courts petitioner negligently disregarded the tax laws we conclude that petitioner is liable for accuracy-related_penalties for negligence under sec_6662 for and to reflect the foregoing decision will be entered under rule
